Opinion issued June 19, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00302-CV
                            ———————————
                  IN THE INTEREST OF A.N.P., A CHILD


                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-06289J


                          MEMORANDUM OPINION

      On May 15, 2014, Appellant filed a motion to dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). No opinion has issued. Although appellant failed to include

a certificate of conference in her motion, more than 10 days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp and Huddle.




                                        2